 


109 HR 3695 IH: For the relief of Daniel Acevedo.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3695 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Cardoza introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Daniel Acevedo. 
 
 
1.Permanent resident status for Daniel Acevedo 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Daniel Acevedo shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Daniel Acevedo enters the United States before the filing deadline specified in subsection (c), he shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Waiver of grounds for ineligibility for admission and removal 
(1)In generalExcept as provided in paragraph (2), and notwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Daniel Acevedo may not be considered to be within a class of aliens ineligible to be admitted to the United States, or a class of deportable aliens, at any time on or after the date of the enactment of this Act on any ground reflected in the records of the Immigration and Naturalization Service of the Department of Justice, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(2)ExceptionsThe waiver provided under paragraph (1) shall not apply to any ground for ineligibility for admission, or any ground for removal, described in section 212(a)(3), or paragraph (2)(D) or (4) of section 237(a), of the Immigration and Nationality Act. 
(d)Deadline for application and payment of feesSubsections (a), (b), and (c) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(e)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Daniel Acevedo, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act. 
 
